DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is in response to  the remarks and amendments filed on 12/17/2021.
	Claims 1, 3-8, 10-20 remain pending for consideration on the merits.

Response to Amendment
The objections to the drawings and the specification have been withdrawn in light of amendments filed. Some of the rejection pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in light of the amendments filed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the evaporator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nigro (US 2,708,835 A) in view of Sung (KR 200404890 Y1) and Nashua Tape (Stretch & Seal: Self-Fusing Silicone Tape, 04/30/2019), hereinafter Silicone Tape. 
Regarding claims 1 and 17, Nigro teaches a line set assembly (12, fig. 1) and a method of assembling line set for a climate control system, the line set assembly comprising:
a first refrigerant line (26, fig. 5) configured to carry a refrigerant;
a second refrigerant line (27, fig. 5) configured to carry the refrigerant;
a drain hose (50, 51, fig. 5)  configured to carry condensate generated by an evaporator of the climate control system;
an first electrical cable (36, fig. 5);
an outer sleeve (12, fig. 5) that encases the first and second refrigerant lines (26, 27, fig. 5), the drain hose (50, 51, fig. 5), and the first electrical cable (36, fig. 5) to form an integral unit (see at least fig. 1, and col. 2, lines 2-16).
	Nigro does not explicitly teach: 
		(i) the first and second refrigerant lines are insulated tubes; and
		(ii) the outer sleeve is UV-resistant.
As to (i), Sung teaches a line set assembly (figs. 1-3) comprising a first refrigerant line (10, 20, figs. 1-3), a second refrigerant line (11, 21, figs. 1-3), an electrical cable (12, 22, figs. 1-3), and an outer sleeve (14, 25, figs, 1 and 3) that encases the first and second refrigerant lines which are insulated copped tubes for improved refrigerant efficiency (p.5, paras. 4-5 of the translation), and the electrical cable to form an integral unit. Sung further teaches the line set assembly (figs. 1-3) connecting a condenser and an evaporator is running outside (p. 4, para. 2 of the translation) so it’s known to tape (14, fig. 1; i.e. self-fusing silicone tape) the insulating materials (13, fig. 1) for protection (p. 2, para. 2 of the translation) or a heat shrinkable tube (25, fig. 3; i.e. plastic material) having fire-retardant characteristic for ease of manufacturing process and safety (p. 4, para. 1 of the translation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the first and second refrigerant lines of Nigro by utilizing the insulated cooper tubes as taught by Sung to improve refrigerant efficiency.
As to (ii), Silicone Tape teaches it is the common knowledge or well-known in the art to provide the self-fusing silicone tape as an outer sleeve to properly waterproof and seal pipes, hoses electrical wires and cords. It further provides extreme temperature resistance up to 500 ˚F (i.e. fire resistant), rust and corrosion protection, and UV and chemical exposure resistance (see at least Applicants and Benefits).  
Because Nigro as modified teaches it is known to provide the outer sleeve for the refrigerant lines and the electrical cable for the purpose of protecting the insulations for the refrigerant pipes and the electrical cable and safety, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the outer sleeve of Nigro as modified to utilize the self-infusing silicon tape as the other sleeve material which is waterproof, extreme temperature resistance (i.e. fire resistant) UV and chemical resistant as taught by Silicone Tape, to ensure safety of the climate control system.  

Regarding claims 3, 5, 18, and 20, Nigro as modified teaches the line set assembly of claim 1 as discussed above, wherein
	the outer sleeve is fire-resistant (claim 3);
	the outer sleeve is self-fusing silicone tape (claims 5 and 20);
	the outer sleeve is UV-resistant (claim 18) (Silicone Tape; see at least Applications and Benefits). 

Regarding claims 6-7, Nigro as modified teaches the line set assembly of claim 1 as discussed above, except wherein:
the first electrical cable is a four-wire cable (claim 6); and 
the first electrical cable is a two-wire cable (claim 7).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrical cable of Nigro as modified to be either a four-wire cable (e.g. 220V AC) or a two-wire cable (e.g. DC or control lines), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07 (citing In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).

Regarding claim 10, Nigro as modified teaches the line set assembly of claim 1 as discussed above, except wherein the first and second refrigerant lines are insulated copper tubes.
However, Sung teaches the first and second refrigerant lines (20, 21, figs. 2-3) are insulated cooper tubes to improve refrigerant efficiency (p. 5, paras. 4-5 of the translation) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the first and second refrigerant lines of Nigro as modified by utilizing the insulated cooper tubes as taught by Sung to improve refrigerant efficiency.

Regarding claim 11, Nigro as modified teaches the line set assembly of claim 1 as discussed above, wherein the first and second refrigerant lines (26, 27) each include a connector (28, 29) at least at one end thereof (see at least fig. 4 of Nigro).

Regarding claims 12-13, Nigro as modified teaches the line set assembly of claim 1 as discussed above, except wherein:
the line set assembly is preassembled (claim 12); and 
the outer sleeve is extruded with the first and second refrigerant lines, the drain hose, and the electrical cable disposed therein (claim 13). 
However, the claims are obvious over the line set assembly disclosed by Nigro since the end product required by the claims comprises the structure of the line set assembly and the process steps recited do no provide structure to the end product. The steps of pre-assembling and extruding the outer sleeve with the first and second refrigerant lines, the drain hose, and the electrical cable are product-by-process limitations that do not impart any additional structure to the claimed end product. The prior art line set assembly is capable of pre-assembled and the outer sleeve is capable of extruded with the first and second refrigerant lines, the drain hose, and the electrical cable as being claimed. If there is any difference in the claimed article, the difference would have been minor and obvious. 

Regarding claim 14, Nigro as modified teaches the line set assembly of claim 1 as discussed above, wherein the line set assembly is flexible (col. 1, lines 18-22). 

Regarding claim 15, Nigro as modified teaches a climate control system (fig. 1) comprising:
a condenser (44, fig. 1) located outdoors;
an evaporator (41, fig. 1) located indoors;
an exterior wall (e.g. as illustrated by dashed lines, fig. 1) as separating outdoors and indoors; and
the line set assembly (12, fig. 1) of claim 1 penetrating the exterior wall,
wherein the first and second refrigerant lines (26, 27, fig. 1) and the electrical cable (36, fig. 1) are connected between the condenser (44, fig. 1) and evaporator (41, fig. 1)

Regarding 16. Nigro as modified teaches the climate control system of claim 15 as discussed above, further comprising:
a drainage (65, fig. 3) located outdoors,
wherein the drain hose (50, 51, fig. 1) is connected between the evaporator (41, fig. 1) and the drainage (see at least figs. 1, 3, and 5;  col. 2, lines 14-16 and col. 2, line 62 - col. 3, line 1; wherein the drain hose (i.e. condensate conduit) 50, 51 in the line set assembly (i.e. flexible cable element) 12 is provided between the evaporator 41 and the condenser 10).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nigro in view of Sung, Silicone Tape, and Nashua Tape (HVAC Line Set Tape, 4/30/2019), hereinafter Line Set Tape. 
Regarding claims 4 and 19, Nigro as modified teaches the line set assembly of claim 1 as discussed above, except 
	the outer sleeve is a plastic material (claims 4 and 19);
Line Set Tape teaches the HVAC line set tape having polypropylene film backing (i.e. plastic) with acrylic adhesive is used to secure and protect indoor and outdoor HVAC line sets and other HVAC components (see at least Applicants and Benefits; where it is known to provide durable bond, moisture and UV resistant). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the line set assembly of Nigro as modified to utilize the HVAC line set tape as the outer sleeve as taught by Line Set Tape, to secure and protect indoor and outdoor HVAC line sets and other HVAC components.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nigro in view of Sung, Silicone Tape, and Winkler (US 2010/0154453 A1).
Regarding claim 8, Nigro as modified teaches the line set assembly of claim 6 as discussed above, except further comprising:
a second electrical cable that is a two-wire cable,
wherein the outer sleeve encases the second electrical cable.
Winkler teaches a line set assembly (fig. 1) having a plurality of refrigerant lines (14, fig. 1), a drain hose (15, fig. 1), and a plurality of electrical cables (16, fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second electrical cable of Winkler encased by the outer sleeve of Nigro as modified, because it is no more than the predictable improvement of a similar device (i.e. the line set assembly having a single electrical cable encased by the cover sleeve) in the same way as a known device was known to be improved (i.e. the line set assembly having a plurality of electrical cables without a cover sleeve). Specifically, having the second electrical cable taught by Winkler encased by the outer sleeve of Nigro as modified would yield predictable results, since one of ordinary skill in the art at the time of invention would have readily understood that having the second electrical cable taught by Winkler would achieve the same advantage on a line set assembly with a cover sleeve as it did on a line set assembly without a cover sleeve (i.e. allowing the second electrical wire to be protected while allowing additional elements like sensors to be connected between the indoor and the outdoor).

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
On page 6 of the remarks, Applicants argues with respect to Claim 1 that Nigro as modified by Sung does not teach the claimed invention. In particular, Applicant argues that “…it would not have been obvious to modify Nigro in include the features that “the first and second refrigerant lines are insulated tubes, and the outer sleeve is UV resistant,” as recited in amended claim1. Nigro’s system is designed to be operated with the entire line set indoors (i.e. in the conditioned space). It would not have been obvious to insulate both tubes in Nigro, because the line set is entirely indoors. Insulating the cold refrigerant tube would have decreased the efficiency of the device by thermally isolating that tube from the indoor environment that the device is intended to cool.” Applicant’s arguments have been considered but are not persuasive. 
In a refrigeration loop, refrigerant lines transport refrigerant between the condenser and the evaporator. It is common and well known in the art to insulate low-pressure refrigerant line to prevent the loss of thermal energy so that condensation doesn’t develop, and to insulate high-pressure refrigerant line to protect against condensation. At the same time, it will ensure that the refrigerant remains at an appreciate pressure. Accordingly, the rejection is maintained. 

On page 7 of the remarks, Applicant argues with respect to claim 17 that “references fail to disclose “prior to connecting the first refrigerant line, the second refrigerant line, the drain hose, and the first electrical cable to other components, encasing the first refrigerant line, the second refrigerant line, the drain hose, and the first electrical cable in an outer sleeve by extruding the outer sleeve with the first refrigerant line, the second refrigerant line, the drain hose, and the first electrical cable disposed therein to form an integral unit,” Applicant’s arguments have been considered but are not persuasive. 
	Nigro discloses the line assembly 12 connecting the condensing unit 10 and the compressor unit 11 comprising evaporator assembly 41 as an integral unit (see at least figs. 1, 4-5; col. 2, lines 3-6). 
	In addition, Sung discloses forming the line assembly comprising the high pressure refrigerant pipe (20), the low-pressure refrigerant pipe (21), and the wire (22) including insulating material inside the heat shrinkable tube (25) then applying heat to solidify the heat shrinkable tube to form an integral unit (see at least page 4, para. 1). Accordingly, the rejection is maintained. 
	For at least the reasons above, claims 1, 3-8, and 10-20 remain rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANG H. PARK/
Examiner
Art Unit 3763



 /CASSEY D BAUER/ Primary Examiner, Art Unit 3763